[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]      MEMORANDUM RE GREENWOOD PRODUCTS INC. MOTION TO STRIKE # 103
The defendant Greenwood has filed this Motion to Strike claiming that the allegations contained in this Bill of Discovery are insufficient as to it. The Bill names a number of defendants. Pfaltz  Bauer (Corporation), seeks discovery of a former employee, the defendant Chepow. In paragraph 12 of the complaint the plaintiff alleges that a former employee of the Corporation, one Piccolo, indicated to the president of the Corporation, Mr. Halperin that "he suspected that there is some collusion among Greenwood. Ms Allen and Mr. Chepow regarding the use of Corporation's confidential information by Greenwood to the benefit of Ms Allen, Mr. Chepow and Greenwood and to the detriment of the Corporation." There are no claims of the plaintiff that it intends to institute any action against Greenwood, Paragraph 13, of the complaint alleges that the Corporation has reason to believe there is probable cause of a potential cause of action against the defendants Allen and Chepow. There are no allegations that the plaintiff believes there is probable cause that there is a potential claim against Greenwood or that are there any claims that the plaintiff seeks to institute a claim against Greenwood.
In order to bring this Bill against the defendant Greenwood, the plaintiff must allege some facts showing that it intends to bring an action against Greenwood and that there is probable cause to do so. Our Supreme Court. In Berger v. Cuomo, 230 Conn. 1,8, said: "The trial court granted Cuomo's motion to strike that first complaint because it found that Berger had failed to "indentify any action `brought or about to be brought,' as required in Potteti v. Clifford [supra, 146 Conn. 258]. Without the allegation that there is a potential cause of action that is supported by the information sought," the trial court found that Berger has failed to allege a situation entitling him to the relief sought."
In this case, the plaintiff has not alleged that there is a potential cause of action against Greenwood. The allegations of the complaint also fail to allege any probable cause that there is a potential cause of action against this defendant required to sustain a Bill of Discovery. Id. pg 7. The fact that Mr. Halprin CT Page 2855 "suspects" collusion because of something told to him from a former employee of the Corporations certainly does not constitute probable cause sufficient to bring this action.
The defendant, Greenwoods, Motion to Strike is granted.
PELLEGRINO J.